NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a pointer comprising: an LED device; a case housing the LED device and including a light emission hole through which light from the LED device is emitted to an external space; a first plate disposed in the case such that the first plate is located between the LED device and the light emission hole, the first plate dividing the case into a first chamber and a second chamber, the first chamber housing the LED device, the second chamber being in communication with the light emission hole, the first plate including a first light passage hole that allows passage of the light from the LED device; and a second plate disposed in the second chamber such that the second plate is located between the first plate and the light emission hole, the second plate dividing the second chamber into a third chamber and a fourth chamber, the third chamber being located adjacent to the first plate, the fourth chamber being located adjacent to the light emission hole, the second plate including a second light passage hole that allows passage of the light having passed through the first light passage hole; wherein the first light passage hole, the second light 
The closest prior art of record, Kawamura et al. and Nakahata, teach or suggest various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination, the collective limitations of claim 1 as presently presented. Additionally, there appears to be no reason absent Applicant’s own disclosure to modify the above-cited references with any additional cited prior art of record in order to arrive at the claimed invention. 
Claims 2-11 are allowed as they depend upon and further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896